141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gary Fountain, Appellant,v.STONE CONTAINER, INC.;  United Paperworkers InternationalUnion, Appellees.
No. 97-2166.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 13, 1998.Filed March 2, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Gary Fountain appeals the district court's1 adverse grant of summary judgment on his claims that his union breached its duty of fair representation and his employer breached a collective bargaining agreement.  After a careful review of the record and the parties' submissions on appeal, we affirm for the reasons stated by the district court.  See 8th Cir.  R. 47B.  We also grant appellees' joint motion to strike portions of the joint appendix.


2
Accordingly, we affirm.



1
 The Honorable Elsijane Trimble Roy, United States District Judge for the Eastern District of Arkansas